Citation Nr: 1425028	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for loss of teeth.  

3.  Entitlement to service connection for conjunctivitis.  

4.  Entitlement to service connection for a skin wound irritation of the left arm.  

5.  Entitlement to service connection for aspiration pneumonia.  

6.  Entitlement to service connection for a lumbosacral spine disorder.  

7.  Entitlement to a compensable disability rating for an adductor muscle pull of the right groin.  

8.  Entitlement to special monthly compensation for loss of use of the right upper extremity.  

9.  Entitlement to special monthly compensation for loss of use of the left upper extremity.  

10.  Entitlement to an effective date prior to September 28, 2007, for the award of service connection for tardive dyskinesia and dystonia of the right upper extremity.  

11.  Entitlement to an effective date prior to September 28, 2007, for the award of service connection for tardive dyskinesia and dystonia of the left upper extremity.  

12.  Entitlement to an effective date prior to September 28, 2007, for the award of service connection for mild orofacial dyskinesia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1988 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Pursuant to the Veteran's request, he was scheduled for an April 2013 personal hearing before a Veterans Law Judge seated that the RO.  He failed to report for his hearing, however.  Two days after the scheduled hearing date, the Veteran contacted the RO and stated he had transportation issues which resulted in the inability to report for the hearing.  He requested he be scheduled for a video hearing instead.  Therefore, remand is required to afford the Veteran the requested video hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via video in appropriate docket order before a Veterans Law Judge (Board videoconference hearing).  The Veteran and representative should be afforded adequate notice of the date and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

